Citation Nr: 0329976	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1939 to April 
1946 and from June 1946 to June 1959.  He died in October 
1984.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  Clearly, that 
is not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as this claim.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the Board observes that, in a letter dated in 
May 2001, the appellant was advised of the information and 
evidence necessary to substantiate her claim, as well as the 
division of development responsibilities between the claimant 
and VA.  However, in the letter dated in May 2001, and in the 
statement of the case issued in May 2002, it was indicated 
that the VA would make a decision within sixty and thirty 
days, respectively, if the appellant had not responded to a 
request for information.  Therefore, in light of the 
uncertain state of the law regarding the VCAA's applicability 
to claims such as this, and the potential prejudice to the 
appellant if the Board were to proceed to issue a decision at 
this time, the Board concludes a remand is needed for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  It would be harmless for the Board to 
require compliance with the VCAA if it did not apply to the 
claim.  In fact, it would be more advantageous to the 
appellant.  The appellant may waive the right to notice and 
duty to assist required by the VCAA, although the record does 
not reflect that she has done so.

Additionally, in statements on appeal, the appellant has 
asserted that the veteran was hospitalized for an extended 
period in late 1941 or 1942 in Hawaii due to inhalation of 
smoke from the bombing of Pearl Harbor.  While the veteran's 
service medical reports are of record, and such records 
reflect treatment for a cough in May 1958, the record does 
not contain a report of such hospitalization.  Nevertheless, 
the record does not reflect that the VA has attempted to 
obtain corroboration of any such hospitalization from any 
alternate source, to include sick lists or other records from 
the Surgeon General's Office.  Such attempt would be useful 
in substantiating the claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

2.  The RO should contact the National 
Personnel Records Center, and any other 
appropriate source, and request that an 
attempt be made to obtain corroboration 
of hospitalization of the veteran in 
Hawaii in late 1941 and/or 1942 for 
respiratory complaints.  Such requested 
corroboration should include any 
available reports of treatment, sick list 
report, or other documents from alternate 
sources, to include the Surgeon General's 
Office.

3.  Upon completion of the above 
requested development, and any other 
necessary development, if additional 
evidence is received, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought is not granted, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


